Citation Nr: 9907570	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-43 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
psoriasis.

(The issues of entitlement to a rating in excess of 20 
percent for the residuals of a shell fragment wound to the 
anterior right chest wall, Muscle Group II, and entitlement 
to a rating in excess of 10 percent for the residuals of a 
shell fragment wound to the anterior right chest wall, Muscle 
Group XXI, are the subject of a separate Board of Veterans' 
Appeals decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that in December 1998 the veteran testified 
at a video conference hearing before the undersigned Board 
Member as to unrelated issues for which the veteran is 
represented by a private attorney.  However, as the attorney 
present at that hearing had an express limited scope of 
representation, evidence as to the issue listed on the title 
page of this decision was not presented.


REMAND

The Board notes that in June 1996 the veteran requested a 
personal hearing before a Board Member in a VA Form 9, which 
addressed matters related to an application to reopen a claim 
for service connection for psoriasis.  Although the veteran 
received a personal hearing before a hearing officer at the 
RO in March 1997, the record does not reflect that the 
veteran has been provided a hearing before a Board Member as 
to this issue or that he has expressed a desire to cancel his 
request to present evidence. 

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the RO as soon as it 
may be feasible.  The veteran should be 
asked to submit any other information, 
evidence, or arguments that may be 
pertinent to this appeal at that time.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





